         Case 1:21-cv-00448-PGG Document 14 Filed 01/22/21 Page 1 of 2




                                                             January 22, 2021

By ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

             Re:    Nat’l Audubon Soc’y v. U.S. Fish & Wildlife Serv., 21-cv-448-PGG

Dear Judge Gardephe:

       I represent Plaintiffs Natural Resources Defense Council and National
Wildlife Federation in the above-captioned case. I submit this letter on behalf of all
Plaintiffs to bring to the Court’s attention two potentially related civil cases. See
Local Civil Rule 1.6(a).

       The above-captioned case challenges a recent regulation promulgated by the
U.S. Fish and Wildlife Service, 86 Fed. Reg. 1134 (Jan. 7, 2021), which codifies the
agency’s interpretation of Section 2(a) of the Migratory Bird Treaty Act (MBTA),
16 U.S.C. § 703(a), as previously set forth in a December 2017 memorandum
opinion by the Solicitor of the Interior. Judge Caproni of this Court had held, in a
set of earlier consolidated cases, that the identical interpretation set forth in that
December 2017 Solicitor opinion was “contrary to the plain meaning of the MBTA
and therefore must be vacated.” NRDC v. U.S. Dep’t of the Interior, No. 18-cv-4596-
VEC, 2020 WL 4605235, at *14 (S.D.N.Y. Aug. 11, 2020) (consolidated with Nat’l
Audubon Soc’y v. U.S. Dep’t of the Interior, 18-cv-4601-VEC, and New York v. U.S.
Dep’t of the Interior, 18-cv-8084-VEC), appeal filed No. 20-3491 (2d. Cir.).

       When Plaintiffs filed the above-captioned case, they designated it as related
to the earlier consolidated cases given the substantial factual overlap, the potential
for conflicting orders, and the efficiency of avoiding duplication of efforts. See ECF
5 (statement of relatedness). Further, because the earlier consolidated cases are
presently “on appeal” to the Second Circuit, any presumption against relatedness
does not apply. Rule 13(a)(2)(B) of the Division of Business Among District Judges
in the Southern District. It is our understanding, however, that the above-captioned
case has not yet been “forwarded to the judge before whom the allegedly related
case … having the lowest docket number is or was pending,” to “decide whether to
accept or reject the case.” Rule 13(b)(2).

       In addition, Plaintiffs are also aware of another potentially related civil case,
New York v. U.S. Dep’t of the Interior, 21-cv-452-RA, which challenges the same
regulation as does this case. Plaintiffs in both cases claim the regulation must be set
aside because it contravenes the MBTA and is premised on the reasoning of the
        Case 1:21-cv-00448-PGG Document 14 Filed 01/22/21 Page 2 of 2




December 2017 Solicitor opinion, which this Court vacated as contrary to law.
Plaintiffs in the New York case also designated their case as related to the earlier
consolidated cases.

      We thank the Court for its consideration of and attention to these matters.



                                            Respectfully submitted,

                                            /s/ Ian Fein
                                            Ian Fein (pro hac vice applicant)
                                            Natural Resources Defense Council
                                            111 Sutter Street, 21st Floor
                                            San Francisco, CA 94104
                                            415-875-6147
                                            ifein@nrdc.org

                                            Counsel for Plaintiffs Natural Resources Defense
                                            Council and National Wildlife Federation




                                           2
